Order, Supreme Court, Bronx County (Barry Salman, J), entered May 20, 2008, which denied defendant College of Mount Saint Vincent’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion granted and the complaint dismissed.
*239Even crediting the narrative plaintiff provided at her deposition regarding how she fell from her elevated bed, nothing in the record before us establishes that plaintiffs fall was caused by any negligence on the part of defendant College of Mount Saint Vincent (CMSV). Plaintiffs evidence is insufficient to create a question of fact as to either causation or negligence on the part of CMSV Nothing in plaintiffs evidence established why she lost her footing. Her characterization of the bed as “rickety” and her vague statement, “I think the bed kind of lifted up a little before I fell,” were insufficient to establish that defendant had supplied her with a dangerous or defective bed; nor does the lack of a ladder to the elevated bed establish a defect since there were bars situated on the headboard for the purpose of access. Summary judgment should therefore have been granted in favor of CMSV Concur—Saxe, J.P., Friedman, Nardelli, Sweeny and DeGrasse, JJ.